Citation Nr: 0216782	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the residuals of a 
right wrist injury.

(The issues of entitlement to service connection for migraine 
headaches and service connection for the residuals of injury 
to the right small toe will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke

INTRODUCTION

The veteran served on active duty from September 1984 to June 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

As set forth in the decision below, the Board has determined 
that service connection is warranted for a right wrist 
disability.  However, the Board is undertaking additional 
development on the issue of entitlement of service connection 
for migraine headaches and the residuals of injury to the 
small right toe, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing these 
issues.

Concerning the issue of service connection for the right 
wrist disability, the Board notes the procedural history 
requires review.

The veteran filed a claim for disability benefits following 
his discharge from active duty in June 1992.  He did not 
specifically claim service connection for a right wrist 
disability, but treatment for right wrist fibrositis was 
noted in his service medical records and the RO specifically 
denied service connection for right and left wrist 
disabilities in a February 1993 rating decision.

The RO gave notice of this rating decision to the veteran in 
a letter dated in March 1993, wherein it specifically 
indicated service connection had been denied for a left wrist 
disability.  The right wrist was not mentioned.

In June 1993, the veteran submitted a statement in which he 
complained of pain in his right shoulder, radiating through 
his arm and elbow to his hand.

In July 1993, the RO issued another rating decision, and 
notified the veteran by letter in August 1993, again not 
making any mention of the denial service connection for the 
right wrist condition.

In September 1993, the veteran submitted copies of his 
service medical records, highlighting treatment for his right 
wrist.  He stated that the left wrist was not really the 
problem, although he had broken it while in service.  
Instead, it was the right wrist that was giving him the most 
trouble.

Thereafter, the veteran continued to insist that he sought 
service connection for his right wrist.  In August 1995, he 
testified concerning what he felt was the confusion between 
his left and right wrists before a local hearing officer 
sitting at the RO; and he continued to submit requests for 
status reports on his right wrist claim.

In January 1998, the RO issued the veteran a letter notifying 
him that service connection for a right wrist disability had 
been denied in the original February 1993 rating decision, 
but that the March 1993 notification letter had failed to 
specifically identify that issue as denied.  The RO gave him 
one year from the time of the January 1998 letter to submit a 
notice of disagreement as to the issue of service connection 
for a right wrist disability.

The veteran submitted a notice of disagreement in January 
1998.  The RO did not issue a statement of the case.  In June 
1998, he submitted additional evidence from his private 
treating physician of treatment received for a right wrist 
condition.

In March 1999, the veteran inquired about the status of his 
right wrist claim.  The RO seems to have accepted this as a 
new claim for service connection for a right wrist 
disability.  The RO issued rating decisions in May 1999 and 
in May 2000 denying the claim.  In May 2000, the veteran 
submitted a notice of disagreement to the denial of the right 
wrist disability, among other claims.  The RO responded with 
a statement of the case in March 2001, which the veteran 
appealed with the timely submission of a VA Form 9, "Appeal 
to Board of Veterans Appeals," in April 2001.

The Board therefore finds that the veteran's claim for a 
right wrist disability has been pending since the date his 
June 1992 claim was originally received.  38 C.F.R. 
§ 3.160(c).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is diagnosed with a right wrist disability 
which has been medically attributed to an inservice right 
wrist injury.


CONCLUSION OF LAW

The residuals of a right wrist injury are the result of 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board is granting the veteran's claim for entitlement to 
service connection for the residuals of a right wrist injury.  
No additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he sustained injury to his right 
wrist during service and that service connection is warranted 
for the residuals of this injury.  Service medical records 
show that the veteran was injured in a motorcycle accident in 
1988.  He sustained injury to his right shoulder and right 
hand, as well as other parts of his body.  These records show 
further treatment for a right wrist injury in April 1990, 
following a fall.  He was diagnosed with possible fibrositis.  
X-rays revealed no abnormality.

The veteran was discharged from active service in June 1992.  
In August 1992 he underwent VA examination for joints, at 
which time he made no complaints concerning the motorcycle 
accident, or a right wrist problem.

The veteran underwent further examination for joints in April 
1993.  At this time, the veteran reported the history of the 
in-service motorcycle accident, but no complaints or findings 
were made concerning the right wrist.

In September 1995, the veteran underwent further examination 
for joints.  The examination was conducted by the same 
examiner who conducted the April 1993 examination.  At this 
time the veteran complained of pain in his right wrist, 
indicating his belief that the right wrist, along with other 
complaints involving his ankles, right shoulder, and knees 
were related to the in-service motorcycle accident.  The 
examiner noted objective findings of 70 degrees dorsiflexion, 
40 degrees palmar flexion, and tenderness to deep palpation 
over the anatomical snuffbox.  Results of X-rays showed no 
abnormality.  The examiner diagnosed residuals of right wrist 
injury.

Private and VA medical records show that the veteran received 
treatment for a right wrist injury as early as April 1994.  
Thereafter, he was treated in June, October, and December 
1994, and in April, May, and July 1995.  Private medical 
records reflect diagnoses of extensor carpi-radialis 
tendonitis and synovitis, and show that he was treated with 
cortisone injections.  Private medical records dated from 
October 1997 to April 1998 reflect that the veteran sustained 
a reported work-related injury in October 1997.  X-rays 
reflect no fracture, and it was felt that the veteran may 
have a tear in the triangular fibrocartilage complex.  
Subsequent records show treatment for triangular 
fibrocartilage complex tear over the ulnar side of the wrist 
with partial tear of the scapholunate ligament torn from the 
scaphoid, chondromalacia of the proximal pole of the 
scaphoid, and chondromalacia over the distal radius.

The motorcycle accident affecting the veteran's right 
shoulder was the only injury reflected in the April 1993 and 
September 1995 examination reports.  The Board notes that the 
same physician examined the veteran in April 1993-less than 
one year following the veteran's discharge from active 
service-and in September 1995.  The Board further notes that 
service medical records document the in-service motorcycle 
accident with following treatment for the veteran's right 
shoulder and arm, and for his right hand.  In addition, these 
records note a separate right wrist injury in 1990.  Finally, 
VA and private medical records show consistent treatment for 
complaints of right wrist pain but reflect no other injury to 
the veteran's right wrist between his discharge from active 
service in June 1992 and the September 1995 examination.  The 
reported October 1997 injury is subsequent in time to the 
September 1995 examination report and opinion, and cannot 
preclude service connection for a right wrist disability that 
clearly existed prior to the reported October 1997 injury.

The Board thus finds the VA physician's September 1995 
opinion to be credible and probative, and infers that the 
injury that the physician references in his September 1995 
diagnosis of right wrist injury residuals is the in-service 
motorcycle accident.  Hence, the examiner's September 1995 
diagnosis provides evidence both of current disability and of 
a causal link, or nexus, between that disability and the 
veteran's active service.  The medical evidence presents no 
medical opinion, statements, or findings to the contrary.


ORDER

Service connection for the residuals of a right wrist injury 
is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

